DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Applicant’s election without traverse of Species I-Figures 5-6 corresponding to claims 1-4 in the reply filed on 03/07/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kim U.S. Patent Publication No. 2013/0082996 (hereinafter Kim).
Consider claim 1, Kim teaches a display device, comprising: a display panel including a plurality of pixels  (Figure 14 and [0103], PX) which are connected to a plurality of gate lines and a plurality of data lines (Figure 14, GL and DL) and display a plurality of consecutive frames of images ([0070], images); a data driver which drives the data lines (Figure 14, 870); a gate driver which drives the gate lines (Figure 14, 840); a clock generator which outputs a gate clock signal which drives the gate driver (Figure 8, 400) and swings between a gate-on voltage and a gate-off voltage (Figure 8, CK between Von and Voff (see also figure 9)); and a signal controller which outputs a gate pulse signal which drives the clock generator (Figure 8, 500, CPV and GCS) and a data control signal which controls the data driver [0106], wherein the clock generator includes an impedance control circuit which controls a slew rate of the gate clock signal (Figure 8, [0067] and [0082], adjusting the resistance of the output resistor which controls the slew rate of CK as shown in figure 9 during T1 and T3).

Consider claim 2, Kim teaches all the limitations of claim 1. In addition, Kim teaches the clock generator further includes a gate clock generator which generates the gate clock signal using the gate-on voltage and the gate-off voltage (Figure 8, Von and Voff. Figure 9, CK).

Consider claim 3, Kim teaches all the limitations of claim 2. In addition, Kim teaches the gate clock generator includes a first switching circuit which provides one of the gate-on voltage and the gate-off voltage in response to the gate pulse signal (Figure 8 and [0079], SW1 in response of CPV1), a charge sharer which provides a voltage which swings between the gate-on voltage and the gate-off voltage (Figure 8, 400; [0082], refers to charge sharing state), and a second switching circuit which connects an output terminal of the clock generator to one of the charge sharer (Figure 8, SW3 and 410) and the first switching circuit in response to the gate pulse signal (Figure 8, SW3 and Sw1).

Consider claim 4, Kim teaches all the limitations of claim 3. In addition, Kim teaches the impedance control circuit includes a first impedance control circuit (Figure 8, RD) which controls the slew rate of the gate clock signal during a period when the gate clock signal swings from one of the gate-on voltage and the gate-off voltage to a reference voltage (Figure 8 and [0082], VF (see figure 9) during T1) between the gate-on voltage and the gate-off voltage (Figure 9, Von, Voff), and the first impedance control circuit is connected between the second switching circuit and the charge sharer (Figure 8, RD, 410 and SW3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. U.S. Patent Publication No. 2016/0179275 teaches two variable resistors VR1 and VR2 to generate clock signals using the slew rate control signals SCS1 and SCS2 as mentioned in [0090], figure 9 and figure 7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621